Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 16, 2018

The Court of Appeals hereby passes the following order:

A19D0004. JOSEPH A. COLEMAN, JR. v. PRETIUM MORTGAGE
    ACQUISITION TRUST et al.

      Joseph A. Coleman, Jr., plaintiff in the wrongful foreclosure case below, seeks
appellate review of the trial court’s order granting the defendants’ motion for
summary judgment and dismissing the case.1 We lack jurisdiction because Coleman’s
application for discretionary appeal is untimely.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Here, the trial court’s order was entered on
March 27, 2018, and Coleman filed his application on May 29, 2018, which was 63
days later. His application is thus untimely, and it is hereby DISMISSED for lack of
jurisdiction.




      1
        Coleman filed a “Certificate of Probable Cause” in the Supreme Court, which
docketed the filing as an application for discretionary review and transferred the case
to this Court. Case No. S18D1352.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 08/16/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.